Citation Nr: 1027970	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-14 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas




THE ISSUE

Entitlement to service connection for a left knee disability.




ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1997 to December 2006.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran's claims file is now in the jurisdiction of 
the Houston, Texas RO.  

Pursuant to his VA Form 9 (substantive appeal) the Veteran 
restricted his appeal to the matters of service connection for a 
left knee disability, low back disability, and residuals of a 
right shoulder cyst removal.  An April 2010 rating decision 
granted service connection for a low back disability and 
residuals of a right shoulder cyst removal and the Veteran has 
not filed a notice of disagreement pertaining to those matters; 
consequently, they are not before the Board.   


FINDING OF FACT

The competent and probative evidence is against a finding that 
the Veteran's current left knee disability is related to an 
event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5126 (West 2002 and Supp 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VCAA notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
A March 2007 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
This letter also informed the Veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO arranged for a VA examination in 
December 2009.  The examination is adequate as it considered the 
reported history of the Veteran, was based on an examination of 
the Veteran, noted pertinent in-service medical history and all 
physical findings necessary for a proper determination in the 
matter, and explained the rationale for the opinion offered.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.



B. Factual Background

On July 1996 service entrance examination, the Veteran's lower 
extremities were normal on clinical evaluation.  

An undated STR reflects that the Veteran complained of left knee 
pain; his knee would occasionally collapse under pressure.

On June 1998 air traffic control fitness examination, the 
Veteran's lower extremities were normal on clinical evaluation.  

On March 1999 flight physical examination, the Veteran's lower 
extremities were normal on clinical evaluation.  

An undated STR notes that the Veteran complained of an insect 
bite on the back of his left knee.  He reported it hurt to bend 
his knee and that the area was painful to touch.  There was a 
small  pustule on the back of the left knee with erythema 
extending from mid-calf to mid-thigh.  Tibial pulses were 2+ with 
sensation intact.

An August 2002 X-ray (noted to be taken after a spider bite) was 
interpreted as revealing soft tissue swelling with no underlying 
bony abnormality. 

On August 2004 flight physical examination, the Veteran's lower 
extremities were normal on clinical evaluation.  

An April 2006 STR reflects that the Veteran complained of pain in 
both knees.  He stated that he injured his left knee in 2000.  He 
reported that the majority of his pain occurred when walking up 
stairs or inclines and that his left knee would give out when 
walking up stairs with heavy loads.  The left knee was negative 
for deformities or discoloration.  There was no pain on palpation 
and he had full range of motion.  Drawer's sign was negative and 
there was no lateral or collateral laxity.  The diagnosis was 
left knee lateral collateral sprain.  The Veteran was prescribed 
Ibuprofen and icing.  

On October 2006 service separation examination, the Veteran 
reported knee trouble, described as "left knee trouble on 
stairs."  The examiner noted that the Veteran reported that he 
injured his left knee in 2001 when he felt a pop, sharp pain, and 
experienced swelling.  It initially resolved, but the knee began 
to give out again.  On examination McMurray's was negative, there 
was no instability, and the knee was not tender to palpation.  
The Veteran noted that he had pain in his left knee, answering a 
question that asked whether he suffered an injury or illness 
while on active duty for which he did not seek medical care.  

On October 2007 VA general medical examination, the Veteran 
reported a left knee sprain in 2001 that had become progressively 
worse.  He reported pain, stiffness, limited motion, and swelling 
of the left knee and flare-ups with increased/unusual physical 
activity, relieved by medication.  He complained of discomfort on 
palpation of the bilateral knees.  Bilateral knee X-rays were 
interpreted as revealing normal knees for the Veteran's age.  The 
diagnosis was arthralgias of the left knee.  

A May 2009 VA outpatient treatment record notes that the Veteran 
complained of intermittent left knee pain and that he was 
climbing a ladder and his knee popped out of place then back in 
place.  He wrapped the knee with an ace bandage but stated it was 
still somewhat tender.  

On December 2009 VA examination the Veteran reported that in 2000 
or 2001 he heard a pop in his left knee when he bent over to pick 
up an object after a long run.  He noted that since that time he 
had had pain (primarily over the anterior aspect) and instability 
in the left knee with occasional swelling and soreness.  He added 
that it felt like the knee hyper extended.  He treated the 
condition with medication and limitation of activity.  The 
Veteran reported giving way, pain, stiffness, weakness, and 
decreased speed of joint motion.  On examination the examiner 
noted patellar abnormality in that the Veteran had subpatellar 
tenderness.  Knee range of motion was within normal limits.  A 
May 2009 X-ray was interpreted as revealing left knee effusion 
without fracture, dislocation, or evidence of degenerative joint 
disease.  The diagnosis was left knee patellofemoral syndrome.  
The examiner noted that the pertinent evidence was that knee 
sprain was diagnosed in service and there was no evidence of 
patellofemoral syndrome in the STRs.  He opined that left knee 
patellofemoral syndrome was not caused by or a result of the left 
knee sprain the Veteran sustained on active duty.  He noted that 
a sprain of a ligament in the knee does not cause patellofemoral 
syndrome and that there was no residual disability, therefore the 
Veteran's current disability was not the same disability present 
on active duty.

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007) .  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The evidence of record demonstrates that the Veteran has a 
chronic left knee disability; the diagnosis on December 2009 
examination was left knee patellofemoral syndrome.  The Veteran's 
STRs document his left knee injury in service (a lateral 
collateral strain).  Accordingly, what is needed to establish 
service connection for the Veteran's left knee disability is 
competent (medical) evidence that relates his current left knee 
disability to the injury in service.  
 
The only competent (medical) evidence of record that addresses a 
relation between the Veteran's current left knee disability and 
his injury in service is the opinion of the December 2009 
examiner.  His opinion is to the effect that the Veteran's 
current left knee disability (patellofemoral syndrome) is not 
related to his left knee sprain on active duty.  For rationale he 
noted that the Veteran s STRs were silent for patellofemoral 
syndrome and that a sprain of a ligament in the knee (the 
Veteran's in-service injury) does not cause patellofemoral 
syndrome.  He summarized that the Veteran's current disability 
was not the same disability that was present on active duty.  The 
examiner is a medical professional competent to offer the opinion 
and it is probative evidence in the matter.  As there is no 
competent medical evidence to the contrary, it is persuasive.  

The Veteran is competent to provide lay evidence as to his 
observation of his left knee disability symptoms.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent 
to establish by his own statements that he has a left knee 
disability that is etiologically related to service (to include 
injury therein), as that is a complex medical question, and he is 
a layperson, lacking the requisite expertise to make such 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 
2007). 

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied. 

ORDER

Service connection for a left knee disability is denied.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


